Quillian, Chief Judge.
The defendant, Frank Harris, was convicted of two counts of theft of a motor vehicle and sentenced to three years of confinement. His appointed attorney has filed a motion to withdraw as counsel *873pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493). In accordance with Anders, counsel has filed a brief raising points of law which he considered arguably could support an appeal. In addition, as required by Bethay v. State, 237 Ga. 625 (229 SE2d 406), we have fully examined the record and transcript to determine independently if there are any meritorious errors of law. We agree with counsel that none of the points raised have merit nor does our independent examination disclose any error. Therefore, this court has granted counsel’s motion to withdraw, and we affirm the conviction. We are satisfied that the evidence presented at trial was sufficient to enable a rational trier of fact to find the guilt of defendant for the crimes charged beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).
Decided October 8, 1981.
Frank Harris, pro se.
H. Lamar Cole, District Attorney, for appellee.

Judgment affirmed.


McMurray, P. J., and Pope, J., concur.